CONFIDENTIAL


Exhibit 10.19
EXCLUSIVE LICENSE AGREEMENT




This Exclusive License Agreement (this "Agreement "), effective as of June 30,
2015 (the "Effective Date"), is made by and between the University of
Massachusetts ("UMass"), a public institution of higher education of the
Commonwealth of Massachusetts as represented by its Amherst campus having an
office at 715 North Pleasant Street, Amherst, MA 01003, and Metabolix, Inc.
("Metabolix "), having a place of business at 21 Erie Street, Cambridge, MA
02139.


RECITALS




WHEREAS, UMass is the owner by assignment of certain intellectual property
rights relating to plants with enhanced photosynthesis developed by Dr. Danny
Schnell and others at UMass ; and


WHEREAS , Metabolix is an advanced biomaterials company with an interest in
developing and commercializing products that use or incorporate the above said
UMass intellectual property rights, and is committed to developing, making and
selling such products as reflected in the terms below, either directly or
through a separate entity; and


WHEREAS, Metabolix desires to obtain an exclusive license to the above said
UMass intellectual property rights, and UMass is willing to grant an exclusive
license to its intellectual property rights under the following conditions so
that these intellectual property rights may be developed and the benefits
enjoyed by the general public; and


WHEREAS, by written notice given on May 6, 2015, Metabolix exercised its option
to obtain such a license pursuant to the Option to License between the parties
dated April 30, 2015; and


WHEREAS, the license that is granted in this Agreement promotes the development
of publicly funded intellectual property to practical application for the public
good;


NOW, THEREFORE, UMass and Metabolix agree as follows:




Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------


CONFIDENTIAL


TABLE OF CONTENTS
Part I - Definitions
3
Part II - Rights and Obligations
6
Part III - Payments and Infringement
12
Part IV - General Terms and Conditions
20
Signature Page
27
Exhibit A
28





Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------


CONFIDENTIAL


Part I - Definitions




I. Definitions.




1 .1 "Affiliate" means, with respect to an entity, any other entity that,
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with such first entity. For the
purposes of this definition, the term "control" (including, with correlative
meanings, the terms "controlled by" and "under common control with") means (i)
the possession, directly or indirectly, of the power to direct the management or
policies of an entity, whether through the ownership of voting securities, by
contract relating to voting rights or corporate governance or otherwise, or (ii)
the ownership, directly or indirectly, of at least fifty percent (50%) of the
voting securities or other ownership interest of an entity (or, with respect to
a limited partnership or other similar entity, its general partner or
controlling entity). For purposes of this Agreement, all references to
"Metabolix" shall be deemed to include Metabolix and its Affiliates unless
otherwise expressly stated.


1.2. "Confidential Information" means any confidential or proprietary
information furnished by one party (the "Disclosing Party") to the other party
(the "Receiving Party") in connection with this Agreement that is specifically
designated as confidential at the time of disclosure or within a reasonable time
thereafter. However, Confidential Information excludes information which:
(a) was in the public domain prior to the time of its disclosure under this
Agreement;
(b) entered the public domain after the time of its disclosure under this
Agreement through means other than an unauthorized disclosure resulting from an
act or omission by the Receiving Party;
(c) was already known or independently developed or discovered by the Receiving
Party without use of the Confidential Information, as evidenced by
contemporaneous written documents;
(d) is or was disclosed to the Recei ving Party at any time, whether prior to or
after the time of its disclosure under this Agreement, by a third party having
no fiduciary relationship with the Disclosing Party and having no obligation of
confidentiality with respect to the Confidential Information; or
(e) is required to be disclosed to comply with applicable laws or regulations or
with a court or administrative order, provided that the Disclosing Party
receives reasonable prior written notice of the disclosure and is given the
opportunity to contest such requirements iflaw or regulation so permits.


Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL




1.3. "Combination Product" means a Licensed Product made using a proprietary
germplasm or containing at least one additional proprietary trait and/or
transgenic sequence that imparts commercial value to the Licensed Product,
wherein the manufacture, use, offer for sale, sale or import of such other
additional proprietary germplasm(s) or additional trait(s) and/or transgenic
sequence(s) alone would not infringe one or more claims under the Patent Rights.


1.4. "Field" means transgenic plant seed or plant grown therefrom or transgenic
plant material developed for sale to a farmer or grower for planting in the
field, excluding plant seed or plants of any primary crop species that are
excluded from the Field pursuant to 3.l.3(b).


1.5. "Licensed Product" means any transgenic plant seed or plant grown therefrom
or transgenic plant material developed for sale to a farmer or grower for
planting in the field, which transgenic plant seed or plant grown therefrom or
transgenic plant material is covered by, embodies or is derived from (in whole
or in part) one or more issued or pending claims contained in the Patent Rights.


1.6. "Milestones" means the events defined as Milestones (i), (ii), (iii) and
(iv) in Section 3.1.2.


1.7. "Net Sales" means the gross amount billed or invoiced on sales by Metabolix
and its Sublicensees of Licensed Products, less the following: (a) customary
trade, quantity, or cash discounts to the extent actually allowed and taken; (b)
rebates and amounts repaid or credited whether by reason of obsolescence,
rejection or return or otherwise; and (c) to the extent separately stated on
purchase orders, invoices, or other documents of sale, (i) any taxes or other
governmental charges levied on the prod uction, sale, transportation, delivery,
or use of a Licensed Product which is paid by or on behalf of Metabolix or its
Sublicensees, and (ii) outbound transportation costs prepaid or allowed and
costs of insurance in transit.


Net Sales are calculated based on the final sale of the Licensed Product to an
independent third party. If Metabolix or a Sublicensee receives non-monetary
consideration for any Licensed Products, Net Sales are calculated based on the
fair market value of that consideration. If Metabolix or its Sublicensees use or
dispose of a Licensed Product in the provision of a commercial service, the
Licensed Product will be considered as sold and the Net Sales will be calculated
based on the sales price of such Licensed Product to an independent third party
during the same Royalty Period or, in the absence of such sales, on the fair
market value of such Licensed Product as determined by the parties in good
faith.


Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL




1.8. "Patent Rights" means the United States patents and patent applications
listed on Exhibit A and (a) any divisionals or (b) continuations thereof, and
(c) any continuation-in-part of any of the foregoing to the extent the claims
are directed to subject matter described therein as well as (d) any patents
issued on these patent applications and (e) any reissues or reexaminations of
the patents, and any foreign counterparts to any of the foregoing. The parties
shall periodically amend Exhibit A to include any additional Patent Rights as
defined above that arise; provided that such additional Patent Rights shall be
included in the license granted hereunder, even if Exhibit A is not so amended.


1.9. "Royalty Period" means the partial calendar quarter commencing on the date
on which the first Licensed Product is sold or used and every complete or
partial calendar quarter thereafter during which either (a) this Agreement
remains in effect or (b) Metabolix has the right to complete and sell
work-in-progress and inventory of Licensed Products pursuant to Section 8.6.


1.10. "Sublicense" means any agreement of any kind or combination of agreements
of any kind pertaining to Licensed Products that singly or in combination (i)
include a grant of the right under the Patent Rights to make, use, offer for
sale, sell and/or import one or more Licensed Products, (ii) provide freedom
from suit for infringement of the Patent Rights, or (iii) an option or other
future right to obtain either of the foregoing.


1.11. "Sublicense Income" means payments or other value that Metabolix receives
from a Sublicensee in consideration for the Sublicense, including without
limitation option fees, upfront fees, license fees, equity, release of debt,
milestone payments, and license maintenance fees, but excluding the following
payments: (a) payments made for purchase of equity, to the extent they do not
exceed the fair market value of such equity at the time purchase occurs, (b)
payments specifically committed to discreetly budgeted direct and indirect costs
of specific and defined projects for the development of Licensed Products,
commercially reasonable written documentation of which shall be provided to
UMass at the time any such exclusion is sought, and (c) Sublicensee Royalties.
For purposes hereof, "Sublicensee Royalties" means royalties paid to Metabolix
by a Sublicensee with respect to Sublicensee Net Sales that are subject to the
running royalty payable by Metabolix to UMass as set forth in Section 4.4.


1.12. "Sublicensee" means any permitted non-Affiliate sublicensee of the rights
granted Metabolix under this Agreement , as further described in Section 2.2.




Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------


CONFIDENTIAL


Part II- Rights and Obligations




2. Grant of Rights.




2.1. License Grant. Subject to the terms and conditions of this Agreement and to
the rights set forth in Section 2.3 below, UMass grants to Metabolix an
exclusive, worldwide, royalty-bearing license under the Patent Rights to make,
have made, use, offer for sale, sell, have sold and import Licensed Products in
the Field.


2.2. Sublicenses. Metabolix may grant Sublicenses of its rights under Section
2.1 with the prior written consent of UMass, which consent may not be
unreasonably withheld or delayed. All Sublicenses executed by Metabolix shall be
consistent with the terms of this Agreement and expressly bind the Sublicensee
to the applicable terms of this Agreement. Metabolix shall promptly furnish
UMass with a fully executed and unredacted copy of all Sublicenses, which shall
be treated as Confidential Information of Metabolix and UMass shall provide any
assurances of confidentiality reasonably requested by Sublicensee. Upon any
termination of this Agreement, any Sublicenses granted by Metabolix to
Sublicensees in accordance with this Agreement shall survive. Any surviving
Sublicenses shall be assigned to UMass as direct licensor to the Sublicensee,
with whatever modifications may be necessary to reflect the end of Metabolix's
involvement, the scope of the Patent Rights, and UMass' status as a tax-exempt
educational and research institution and an agency of the Commonwealth of
Massachusetts.


2.3. Retained Rights.


(a) UMass. UMass retains the right to make and use the inventions claimed in the
Patent Rights for academic research and teaching purposes, without payment of
compensation to Metabolix . UMass may license its retained rights under this
Section to the inventors of same, other UMass faculty, postdocs, students and
collaborators, and any non-for-profit employers of the foregoing as UMass may
consider necessary to allow academic research and education to be continued.


(b) Federal Government. The Federal Government has funded research leading to
the inventions claimed in the Patent Rights, and therefore this Agreement and
the grant of any rights in Patent Rights are subject to and governed by federal
law as set forth in 35 U.S.C. §§ 200-211 and the regulations promulgated
thereunder, as amended, or any successor statutes or regulations. Metabolix
acknowledges


Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL


that these statutes and regulations reserve to the federal government a
royalty-free, non-exclusive, non-transferable license to practice any govemment­
funded invention claimed in the Patent Rights and requires Metabolix to comply
with the United States manufacturing obligation of Section 3.4(c). Ifany term of
this Agreement fails to conform with those laws and regulations, the relevant
term is an invalid provision and shall be modified by the parties pursuant to
Section l0.7.


2.4. Option Right. Under the Intellectual Property Rights Agreement effective
June 1, 2012, between UMass, Metabolix, Inc., The Regents of the University of
California (Berkeley), and Washington State University, Metabolix, Inc. has
first option to negotiate for an exclusive license to UMass inventions developed
under ARPA-E award grant no. DE-AR0000200 . The parties acknowledge that should
additional UMass inventions arise under ARPA-E grant no. DE­ AR0000200 which
cannot be practiced without infringing the Patent Rights, it would be common
practice to add such inventions to the existing license agreement rather than
negotiate separate license agreement(s). The parties also agree that it would be
unusual for a licensee to pay multiple additive royalties if a Licensed Product
is covered by more than one patent in the same patent family. For purposes of
clarity, the aforementioned acknowledgement and agreement in no way obligates
UMass to enter into an agreement with Metabolix that would provide for the
licensing of such inventions to Metabolix, especially under terms that would not
represent a fair market value for the inventions.




3. Metabolix's Obligations Relating to Commercialization.


3.1. Commercialization Requirements. Metabolix shall use diligent efforts, or
shall cause its Sublicensees to use diligent efforts, to develop Licensed
Products throughout the Field and to introduce such Licensed Products into the
commercial market. Thereafter, Metabolix or its Sublicensees shall make such
Licensed Products reasonably available to the public. Specifically, Metabolix
shall fulfill the following obligations:


3.1.1 Reporting. Within sixty (60) days after the end of each calendar year,
Metabolix shall furnish UMass with a written report on the progress of
Metabolix's research and development, business development, manufacturing and
marketing efforts during the prior year, which report shall include all
information reasonably necessary for UMass to determine if the Milestones have
been met by the Milestone Dates. The report shall also contain a discussion of
intended efforts and sales projections for the current year.


Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL




3.1.2 Milestones. Metabolix shall fulfill the following Milestones by the dates
set forth below ("Milestone Dates"):


Milestone
Milestone Date
(i) Raise a minimum of [***]
Within [***] of the Effective Date
(ii) Create at least [***] viable transgenic plant strain for regulatory
approval of at least one crop species selected from [***] expressing the
transgene(s) of the Patent Rights
Within [***] of the Effective Date
(iii) Complete a multi-site field demonstration of a crop species selected from
[***] expressing the transgene(s) of the Patent Rights
Within [***] of the Effective Date
(iv) File for a [***] regulatory approval of a crop species selected from [***]
expressing the transgene(s) of the Patent Rights
Within [***] of the Effective Date





3.1.3 Consequences.


(a) lf UMass determines that Metabolix has failed to achieve a Milestone by the
relevant Milestone Date, UMass shall furnish Metabolix with written notice of
the determination. Within [***] days thereafter Metabolix will either (i)
fulfill the relevant obligation or (ii) provide UMass with commercially
reasonable evidence of an unforeseen, reasonable and good-faith business or
technical difficulty that has caused the delay. Provided that Metabolix has made
such a showing, UMass and Metabolix will negotiate in good faith to reasonably
adjust the Milestone Date to allow Metaboli x to overcome such difficulty, and
also adjust downstream Milestone Dates as reasonably warranted. If within [***]
days after such written notice Metabolix and UMass are unable to reach agreement
on any such adjustments, or reach agreement whether such adjustment(s) are
justified , the unresolved issues will be considered in dispute, and will be
resolved in accordance with the dispute resolution provisions in Section 9.
Metabolix's failure to achieve any Milestone by the Milestone Date for same,
followed by Metabolix's failure to timely provide the required showing, will
constitute a breach of this Agreement; and UMass will have the right, but not
the obligation, to terminate this Agreement in accordance with the termination
provisions set forth below in Section 8.3.


(b) Should Metabolix fail to develop or begin implementing a plan to
commercialize a primary crop species within [***] after the Effective Date, then
upon written notice from UMass to Metabolix, such primary crop species will
thereafter be excluded from the Field.


Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL




3.2. Indemnification.


(a) Indemnity. Metabolix shall indemnify, defend, and hold harmless UMass and
its trustees, officers, faculty, students, employees, and agents and their
respective successors, heirs and assigns (the "Indemnitees"), against any
liability, damage, loss, or expense (including reasonable attorney's fees and
expenses oflitigation) incurred by or imposed upon any of the Indemnitees in
connection with any claims, suits, actions, demands orjudgments arising out of
any theory of liability (including without limitation actions in the form of
tort, warranty, product liability, strict liability, or infringement of third
party intellectual property rights), regardless of whether the action has any
factual basis, arising out of or related to the exercise of any rights granted
under this Agreement. However, indemnification does not apply to any liability,
damage, loss, or expense to the extent directly attributable to (i) the grossly
negligent activities or intentional misconduct of the Indemnitees or (ii) the
settlement of a claim, suit, action, or demand by Indemnitees without the prior
written approval of Metabolix.


(b) Procedures. The lndemnitees shall provide Metabolix with prompt written
notice of any claim, suit, action, demand, orjudgment for which indemnification
is sought under this Agreement. Metabolix agrees, at its own expense, to provide
attorneys reasonably acceptable to UMass to defend against any such claim. The
lndemnitees shall cooperate fully with Metabolix in the defense and will permit
Metabolix to conduct and control the defense and the disposition of the claim,
suit, or action (including all decisions relative to litigation, appeal, and
settlement), except that Metabolix will not agree to any limiting interpretation
of any Patent Rights patent or patent application without the prior written
consent of UMass. However, any Indemnitee may retain its own counsel, at the
expense of Metabolix, if representation of the Indemnitee by the counsel
retained by Metabolix would be inappropriate because of actual or potential
conflicts in the interests of the Indemnitee and any other party represented by
that counsel. Metabolix agrees to keep UMass informed of the progress in the
defense and disposition of the claim and to consult with UMass regarding any
proposed settlement.


(c) Insurance. Commencing on the Effective Date, Metabolix shall maintain
insurance that is reasonably sufficient to fulfill its obligations under this
Agreement, including without limitation workers' compensation insurance with
statutory limits as required by law, and commercial general liability insurance
with coverage of not less than one million dollars ($1,000,000.00) for any
single occurrence and three million dollars ($3,000,000.00) in the aggregate,
which shall include without limitation product liability coverage. Metabolix
shall provide UMass with written evidence of insurance.


Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL


Such insurance shall list UMass as a named insured and additional insured.


3.3. Marking of Licensed Products. To provide notice of any and all applicable
Patent Rights and in accordance with 35 U .S.C. §287 and as required in any
other country, Metabolix shall mark and shall cause its Sublicensees to mark all
Licensed Products that are manufactured or sold under this Agreement to the
extent commercially feasible and consistent with prevailing business practices.


3.4. Compliance with Law. Metabolix shall comply with, and shall ensure that its
Sublicensees comply with, all local, state, federal, and international laws and
regulations relating to the development, manufacture, use, sale, and importation
of Licensed Products . Metabolix expressly agrees to comply with the following:


(a) Metabolix or its Sublicensees shall obtain all necessary approvals, where
required, from United States Govenunent agencies and any similar governmental
authorities of any foreign jurisdiction in which Metabolix or Sublicensee
intends to make, use, sell, or import Licensed Products.


(b) Metabolix and its Sublicensees shall comply with all United States laws and
regulations controlling the export of commodities and technical data, including
without limitation all Export Administration Regulations of the United States
Department of Commerce. Among other things, these laws and regulations prohibit
or require a license for the export of certain types of commodities and
technical data to specified countries. Metabolix hereby gives written assurance
that it will comply with and will cause its Sublicensees to comply with all
United States export control laws and regulations, that it bears sole
responsibility for any violation of those laws and regulations by itself or its
Sublicensees, and that it will indemnify, defend, and hold the Indemnities
harmless (in accordance with Section 3.2) for the consequences of any violation.


(c) The inventions claimed in the Patent Rights have been partially funded by
the United States government. To the extent required by applicable laws and
regulations, inter alia 35 U.S.C. §§ 200-211 , Metabolix agrees that any
Licensed Products used or sold in the United States will be manufactured
substantially in the United States or its territories . Current law provides
that if domestic manufacture is not commercially feasible under the
circumstances, UMass may seek a waiver of this requirement from the relevant
federal agency on behalf of Metabolix.


3.5. Patent Tern Extension. Metabolix hereby agrees that in the event one or
more Licensed


Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL


Product is subject to a regulatory review period before its commercial marketing
and use (a "Regulated Licensed Product"), the term of the Patent Rights will be
extended in accordance with 35 U.S.C. § 156. Metabolix agrees to keep UMass
apprised of progress toward regulatory approval, will notify UMass immediately
upon approval, and will provide UMass with all information and assistance needed
to file a request for patent term extension. Metabolix acknowledges that such
extensions are time critical, and that extension applications must be filed
within sixty (60) days after regulatory approval or the right to extend is
irrevocably lost.
Metabolix acknowledges that it will be liable to UMass at law for failure to so
extend.




Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------


CONFIDENTIAL


Part III -Payments and Infringement




4. Consideration for Grant of Rights.
In partial consideration of the rights and license granted Metabolix under this
Agreement, Metabolix agrees to pay each of the following:


4.1. License Fee. Within thirty (30) days of the Effective Date, Metabolix shall
pay to UMass a license fee of fifty thousand dollars ($50,000.00). The license
fee payment is nonrefundable and not creditable against any other payments due
to UMass under this Agreement.


4.2. Milestone Payments. Metabolix shall pay UMass the following milestone
payments within thirty (30) days after the occurrence of each listed event:


Payment Event
Amount
Milestone (iv) and each additional filing for regulatory approval of a crop
species expressing the transgene(s) of the Patent Rights
For each such crop species, a one-time payment of [***] Dollars [***]
Obtaining regulatory approval of a crop species expressing the transgene(s) of
the Patent Rights
For each such crop species, a one-time payment of [***] Dollars [***]



These milestone payments are nonrefundable and are not creditable against any
other payments due to UMass under this Agreement.


4.3. Base Royalty on Metabolix Net Sales. Metabolix shall pay to UMass a royalty
of [***] percent [***] of Metabolix Net Sales, subject to adjustments as
provided in Sections 4.7 and 4.8. However, in no event will royalties to UMass
under this Section 4.3 be reduced below [***] percent [***] of Metabolix Net
Sales for any reason.


4.4. Royalties on Sublicensee Net Sales. Metabolix shall pay to UMass a royalty
no less than [***] percent [***] of each Sublicensee's Net Sales, irrespective
of what such Sublicense's royalty obligations to Metabolix may be, and even if
Metabolix receives no Sublicensee Royalties from a Sublicensee. If Metabolix
receives a Sublicensee Royalty greater than [***] percent [***] of a
Sublicensee's Net Sales, then the UMass royalty on Sublicensee Net Sales will be
[***] percent [***] of such Sublicensee's Net Sales, plus an additional
percentage of Sublicense Royalties over [***] percent


Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL


[***] depending on when the applicable Sublicense is executed and according to
the following formula:


Sublicense Executed:
For Sublicense Royalties greater than [***] percent [***] Metabolix shall pay
UMass:
Prior to the achievement of Milestone (i)
[***] plus [***] percent [***] of Sublicensee Royalties greater than [***]
After achievement of Milestone
(i) but before the achievement of Milestone (ii)
[***] plus [***] percent [***] of Sublicensee Royalties greater than [***]
After the achievement of Milestone (ii) but before the achievement of Milestone
(iii)
[***] plus [***] percent [***] of Sublicensee Royalties greater than [***]
After the achievement of Milestone (iii)
[***] plus [***] percent [***] of Sublicensee Royalties greater than [***]



Neither Sublicensee Net Sales nor Sublicensee Royalties are subject to
adjustment as provided in Sections 4.7 and 4.8.


4.5. Sublicense Income.
(a) UMass Share of Sublicense Income. Metabolix shall pay UMass a percentage of
Sublicense Income according to the following schedule:


Execution of Sublicense
Percent of Sublicense Income
Prior to the achievement of Milestone (i)
[***] Percent [***]
After the achievement of Milestone (i) but prior to the achievement of Milestone
(ii)
[***] Percent [***]
After the achievement of Milestone (ii) but prior to the achievement of
Milestone (iii)
[***] Percent [***]
After the achievement of Milestone (ii i)
[***] Percent [***]



The parties acknowledge that the sliding scale of UMass' share of Sublicense
Income reflects the expectation that Metabolix's intellectual property will over
time constitute an increasing proportion of the intellectual property rights to
be granted in a Sublicense. For their mutual convenience, the parties agree that
the sliding scale provides consideration for this and all other factors
whatsoever. Sublicense Income will not be subject to apportionment or reduction
of any kind for any reason prior to


Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL


calculation of UMass' share except as provided in Section 4.5(b) below.


(b) Excluded Research and Development Support. In the event that Metabolix
requests an exclusion from Sublicense Income for Sublicensee development cost
payments as provided in Section 1.11(b), the parties will negotiate in good
faith to sub-contract research activities to UMass in an amount equal to the
sliding scale percentages of clause 4.S(a) above multiplied by the excluded
amounts; provided UMass can perform research activities commensurate with the
goals and timelines under which Metabolix receives such funding.


4.6. Minimum Annual Royalty. Metabolix shall make the following minimum annual
royalty payments to UMass:




Calendar Year
Amount
[***]
[***]
[***] and [***]
[***]
[***] and thereafter
[***]



If the total royalties calculated under Section 4.3 and 4.4 and the Sublicense
Income under 4.5(a), for any year during the term of the Agreement are less than
the minimum amount shown above for such year, Metabolix shall pay UMass the
difference between (i) the actual royalties paid pursuant to Sections 4 .3, 4.4
and 4.5(a), and (ii) the required minimum annual royalty for that year. Such
payment will be due within sixty (60) days following each December 31 during the
term of the Agreement.


4.7. Anti-stacking Deduction. In the event that Metabolix is legally required to
make running royalty payments to one or more third parties for license(s) of
third party intellectual property rights necessary or useful to making, using,
offering for sale, selling or importing a given Licensed Product, Metabolix may
deduct up to two-thirds of such third-party royalties from any running royalty
payments that are due to UMass under Section 4.3 on Metabolix Net Sales of such
Licensed Product in the same Royalty Period. However, in no event will royalties
to UMass be less than [***] percent [***] of Net Sales. Such deduction cannot be
taken together with a Combination Product royalty adjustment. This provision
does not apply to the royalties payable on Sublicensee Net Sales under Section
4.4.


4.8. Royalty Adjustment for Combination Product. Royalties payable under Section
4.3 on


Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL


Metabolix Net Sales of Combination Products will be reduced as follows. The
royalty shall equal (i) the royalties otherwise payable on such Net Sales,
multiplied by (ii) a factor of [***], where [***] is the [***] sales price of
the Combination Product, and [***] is the sum of the [***] sales price of all
other transgenic sequences contained in a given Combination Product that impart
a commercially valuable crop trait, when such sequences are sold separately from
the Licensed Product at the time such Licensed Product sales are made. The
aforementioned [***] sales price of transgenic sequences shall be calculated as
the difference between [***] sales price of plants or seed with and without such
transgenic sequences. However, in no event will royalties to UMass under Section
4.3 be reduced below [***] percent [***] of Combination Product Net Sales for
any reason. Such adjustment cannot be made together with an anti-stacking
deduction under Section 4.7 above. Ifthe adjustment factor above cannot be
calculated for any reason (e.g. transgenic seed not sold separately), the
parties will negotiate in good faith an alternative mechanism for an equitable
adjustment of the running royalties payable on Metabolix Net Sales of the
Combination Products. This provision does not apply to the royalty on
Sublicensee Net Sales.


5. Royalty Reports; Payments; Records.


5.1. First Sale. Metabolix shall report to UMass the date of first commercial
sale of each Licensed Product within thirty (30) days after occurrence in each
country.


5.2. Reports and Payments . Within sixty (60) days after the conclusion of each
Royalty Period, Metabolix shall deliver to UMass a report detailing Metabolix's
method of calculation of the amount of license fees and royalties and the UMass
share of any Sublicense Income owed. Such report will at a minimum provide
cumulative sales amounts for each Licensed Product sold during the Royalty
Period and will detail Metabolix's calculation of payments owed. Ifroyalties are
paid on sales by a Sublicensee, Metabolix will provide UMass with copies of such
Sublicensee's sales reports. Ifno royalties or license fees are due to UMass for
any Royalty Period, the report shall so state. Concurrent with this report,
Metabolix shall remit to UMass any payment due for the applicable Royalty
Period.


5.3. Records. Metabolix shall maintain and sha11 cause its Sublicensees to
maintain complete and accurate records of Licensed Products that are made, used,
sold, or imported under this Agreement and any amounts payable to UMass
hereunder, which records shall contain sufficient information to permit UMass to
confirm the accuracy of any reports delivered to UMass under Section 5.2. The
relevant party shall retain records relating to a given Royalty Period for at
least three (3) years after the conclusion of that Royalty Period, during which
time UMass shall have the right, at its expense, to cause its internal


Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL


accountants or an independent, certified public accountant to inspect records
during normal business hours for the sole purpose of verifying any reports and
payments delivered under this Agreement. Metabolix shall pay to UMass any
underpayment hereunder within thirty (30) days after the accountant delivers the
results of the audit. If any audit performed under this Section reveals an
underpayment in excess of ten percent (10%) in any Royalty Period, Metabolix
shall bear or reimburse to UMass the full cost of the audit. UMass may exercise
its rights under this Section only once every year and only with reasonable
prior notice to Metabolix.


5.4. Method of Payment. All payments under this Agreement should be made to the
"University of Massachusetts" in United States dollars and sent to the address
identified below. All currency corrections will be made using the final exchange
rate listed in The Wall Street Journal for the Royalty Period, and exchange fees
if any will be borne by Metabolix. Each payment should reference this Agreement
and identify the obligation under this Agreement that the payment satisfies.


Office of Technology Commercialization and Ventures
University of Massachusetts
225 Franklin Street, 12th Floor
Boston, MA 02110
Attention: Executive Director, OTCV




6. Patents and Infringement.


6.1. Responsibility for Patent Rights. As of the Effective Date, UMass has
primary responsibility at the expense of Metabolix for the preparation, filing,
prosecution, and maintenance of all Patent Rights, using patent counsel
reasonably acceptable to Metabolix. UMass shall consult with Metabolix as to the
preparation, filing, prosecution, and maintenance of all Patent Rights
reasonably prior to any deadline or action with the United States Patent &
Trademark Office or any foreign patent office and shall furnish Metabolix with
copies of relevant documents reasonably in advance of consultation. UMass will
instruct its counsel to communicate directly with patent counsel for Metabolix,
and to accept any suggestions or revisions that would tend to support or expand
the scope of claims sought. However, any actions or revisions that would tend to
narrow the scope of claims sought would be subject to approval by UMass.
Provided that Metabolix has timely paid Patent Expenses under Section 6.3 and
has not elected to cease payment, UMass will not abandon any patent or patent
application comprising the Patent Rights without


Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL


Metabolix 's written approval. However, UMass will have no obligation to file
foreign patent applications unless Metabolix so requests in writing at least 30
days prior to the deadline for such filings.


6.2. Cooperation. Metabolix shall cooperate fully in the preparation, filing,
prosecution, and maintenance of all Patent Rights. Cooperation includes, without
limitation, (a) promptly executing all papers and instruments or requiring
employees of Metabolix to execute papers and instruments as reasonable and
appropriate to enable UMass to file, prosecute, and maintain Patent Rights in
any country; and (b) promptly informing UMass of matters that may affect the
preparation , filing, prosecution , or maintenance of Patent Rights.


6.3. Payment of Patent Expenses.


(a) Within thirty (30) days after UMass invoices Metabolix, Metabolix shall
reimburse UMass for all patent-related expenses incurred on or after the
Effective Date by UMass pursuant to Section 6.1. Alternatively, at UMass'
option, UMass may direct its counsel to bill Metabolix directly for some or all
of such patent-related expenses, and Metabolix hereby agrees that in such case
UMass will continue to be the sole client of such counsel, and that Metabolix
will not be a client. In its discretion, UMass may obtain an estimate of
significant upcoming patent expenses from the patent counsel and, following
thirty (30) days prior written notice to Metabolix, Metabolix shall remit
advance payment of those expenses to the retainer account of the patent counsel;
provided that Metabolix shall not be require to prepay more than three (3)
months of estimated expenses. Metabolix may elect, upon sixty (60) days written
notice to UMass, to cease payment of the expenses associated with obtaining or
maintaining patent protection for one or more Patent Rights patents or patent
applications in one or more countries. IfMetabolix elects to cease payment of
any patent expenses, Metabolix loses all rights under this Agreement with
respect to such Patent Rights and UMass shall be free to license same to third
parties. UMass will be under no obligation to pay any patent costs that
Metabolix declines to pay.


6.4. Infringement and Patent Challenges.


(a) Notification of Infringement. Each party agrees to provide written notice to
the other party promptly after becoming aware of any infringement of the Patent
Rights.


(b) Metabolix's Right to Prosecute. As long as Metabolix remains the only
licensee of the Patent Rights in the Field, Metabolix may, under its own control
and at its own expense, prosecute any


Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL


third party infringement of the Patent Rights in the Field and defend the Patent
Rights in any declaratory judgment action brought by a third party which alleges
invalidity, unenforceability, or non-infringement of the Patent Rights,
including pre- or post­ grant review or reexamination in the United States
Patent and Trademark Office. Prior to commencing any action, Metabolix shall
consult with UMass and shall consider the views of UMass regarding the
advisability of the proposed action and its effect on the public interest. In
the event UMass becomes a party to such case at Metabolix 's request or in
response to a court order that UMass is an essential party, UMass will be
represented by its own counsel at Metabolix's expense, and such counsel will
work with Metabolix's counsel to promote common interests in such matter.
Metabolix may not enter into any settlement, consent judgment, or other
voluntary final disposition of any infringement action under this Subsection
without the prior written consent of UMass, which consent may not be
unreasonably withheld or delayed. Notwithstanding the foregoing, UMass will be
under no obligation to consent to any express or implied limiting interpretation
of any Patent Rights patent or patent application.


(c) Distribution of Recovery. Any recovery obtained in an action under
Subsection 6.4(b) shall be distributed as follows: (i) each party shall be
reimbursed for any expenses incurred in the action (including the amount of any
royalty payments withheld from UMass as described below); (ii) All remaining
damages will be shared equally between Metabolix and UMass. Metabolix may offset
a total of fifty percent (50%) of any expenses incurred under Subsection 6.4(b)
against any royalty payments due to UMass under this Agreement, including
without limitation minimum royalties under Section 4.6 and sublicensing payments
under Section 4.5. However, royalty payments under Section 4 may never be
reduced by more than fifty percent (50%) in any Royalty Period, and the royalty
payments withheld shall be reimbursed to UMass from the recoveries obtained in
the action, if any, as set forth in clause (c)(i) above.


(d) Reimbursement of UMass Costs. With respect to any action contemplated or
initiated by Metabolix pursuant to Subsection 6.4(b), Metabolix shall indemnify,
defend and hold harmless the lndemnitees (in accordance with Section 3.2) from
and against any reasonable costs, expenses, or liability (including reasonable
attorneys' fees and expenses of litigation) that UMass may incur in connection
with its support or participation in the action.


(e) UMass Right to Pursue Infringers and Defend the Patent Rights. If Metabolix
fails to initiate an infringement action within a reasonable time after it first
becomes aware of the basis for the action, or to answer a declaratory judgment
action and file compulsory counter claims wi thin a


Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL


reasonable time after the action is filed, UMass may prosecute the infringement
and answer the declaratory judgment action under its sole control, and any
recovery obtained shall be retained by UMass. IfUMass initiates an action under
this Subsection 6.4(e), UMass shall keep Metabolix reasonably informed of
material actions undertaken by UMass, except in the event of a declaratory
judgment action brought by Metabolix.




Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------


CONFIDENTIAL


Part IV - General Terms and Conditions


7. Confidential Information and Publicity.


7.I Confidential Information.


(a) Designation. Confidential Information that is disclosed in writing shall be
marked with a legend indicating its confidential status (such as, "Confidential"
or "Proprietary"). Confidential Information that is disclosed orally or visually
shall be documented in a written notice prepared by the Disclosing Party and
delivered to the Receiving Party within thirty (30) days of the date of
disclosure. The notice shall summarize the Confidential Information disclosed to
the Receiving Party and reference the time and place of disclosure.


(b) Obligations. For a period of five (5) years after disclosure of any
Confidential Information, the Receiving Party shall (i) maintain such
Confidential Information in confidence, except that the Receiving Party may
disclose or permit the disclosure of any Confidential Information to its
trustees or directors, officers, employees, attorneys, consultants, and advisors
(collectively, "Representatives") who are obligated to maintain the confidential
nature of Confidential Information and who need to know Confidential Information
for the reasonable business purposes of the Receiving Party; (ii) use
Confidential Information solely for the purposes of this Agreement; and (iii)
allow its Representatives to reproduce the Confidential Information only to the
extent necessary for the purposes of this Agreement, with all reproductions
being Confidential Information.


(c) Ownership and Return. The Receiving Party acknowledges that the Disclosing
Party (or a third party entrusting its own information to the Disclosing Party)
owns the Confidential Information in the possession of the Receiving Party. Upon
expiration or termination of this Agreement , or at the request of the
Disclosing Party, the Receiving Party shall return to the Disclosing Party all
originals, copies, and summaries of documents, materials, and other tangible
manifestations of Confidential Information in the possession or control of the
Receiving Party, except that the Receiving Party may retain one copy of the
Confidential Information in the possession of its legal counsel solely for the
purpose of monitoring its obligations under this Agreement.


7.2. Publicity and Use of Name Restrictions. Metabolix may not use the name,
likeness or logo of UMass or any of its trustees, officers, faculty, students,
employees, or agents, or any adaptation of their


Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL


names, or any terms of this Agreement in any press release or other public
announcement or disclosure without the prior written consent of UMass. The
foregoing notwithstanding , Metabolix may disclose that information without the
consent of UMass in any prospectus, offering memorandum, or other document or
filing required by applicable securities Jaws or other applicable law or
regulation, provided that Metabolix provides UMass, as soon as reasonably
practicable, prior written notice of the proposed text for the purpose of giving
UMass a reasonable opportunity to comment on the text. Metabolix may only
disclose factual information hereunder, and shall not use the name, likeness or
logo of UMass or any employee of UMass in a manner that reasonably could be
viewed as an endorsement of a commercial product or service.


8. Term and Termination.


8.1. Term. Unless sooner terminated as otherwise provided in this Agreement, the
term of this Agreement shall commence on the Effective Date hereof and shall
continue in full force and effect until the expiration of the last to expire of
the Patent Rights.


8.2. Voluntary Termination by Metabolix. Metabolix may terminate this Agreement
for any reason upon ninety (90) days prior written notice to UMass.


8.3. Termination for Default. If either party commits a material breach of its
obligations under this Agreement and fails to cure that breach within sixty (60)
days after receiving written notice of the breach, the other party may terminate
this Agreement immediately upon written notice to the party in breach. Failure
to make any payment hereunder shall constitute a material breach. If the alleged
breach involves nonpayment of any amounts due UMass under this Agreement,
Metabolix will have only one cure period applicable to such breach . Any
subsequent such material breach by Metabolix will entitle UMass to terminate
this Agreement immediately upon written notice to Metabolix, without the
sixty-day cure period.


8.4. Termination for Patent Challenge. The parties acknowledge and agree that
Metabolix is not estopped from contesting the validity or enforceability of the
Patent Rights. However, Metabolix hereby agrees that if it decides to assert its
right to contest the Patent Rights, in whole or in part, that UMass shall have
the right, at UMass' option, to terminate this License Agreement with respect to
the contested Patent Rights by giving written notice thereof to Metabolix, which
termination shall have immediate effect. In the event UMass does not terminate,
Metabolix agrees to meet its obligations hereunder, and


Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL


that any payments due will be made to UMass, and not diverted to escrow or
otherwise; and such payment shall not be refundable for any reason.


8.5. Force Majeure. Neither party is responsible for delays resulting from
causes beyond its reasonable control, including without limitation fire,
explosion, flood, war, strike, or riot, provided that the nonperforming party
uses commercially reasonable efforts to avoid or remove those causes of
nonperformance and continues performance under this Agreement with reasonable
dispatch whenever the causes are removed.


8.6. Effect of Termination. Articles 1, 7 and 9; Sections 3.2, 3.4, 5.2, 5.3,
6.3 (with respect to expenses incurred prior to the effective date of
termination), 6.4, 8.6, 10.5, 10.6, any other Articles and Sections hereof which
by their nature are inherently intended to survive, shall survive any
termination of this Agreement. Upon the early termination of this Agreement,
Metabolix and its permitted Sublicensees may complete and sell any
work-in-progress and inventory of Licensed Products that exist as of the
effective date of termination, provided that (a) Metabolix is current in payment
of all amounts due UMass under this Agreement, (b) Metabolix pays UMass the
applicable percentage of all Sublicense Income and the applicable royalty on Net
Sales of Licensed Products and applicable royalties on Net Sublicensee Sales in
accordance with the terms of this Agreement, and (c) Metabolix and its
Sublicensees complete and sell all work-in-progress and inventory of Licensed
Products within six (6) months after the effective date of termination. Upon
termination for any reason other than breach by UMass, Metabolix hereby agrees
to provide to UMass the right to access to files, data and procedures for
regulatory approval of any Licensed Products in any country that may have been
created or commenced by Metabolix during the term hereof, and agrees to license
such access or sell same to any subsequent UMass licensee, on commercially
reasonable terms.


9. Dispute Resolution.


9.1. Procedures Mandatory. The parties agree that any dispute arising out of or
relating to this Agreement will be resolved solely by means of the procedures
set forth in this Article, and that these procedures constitute legally binding
obligations that are an essential provision of this Agreement.


9.2. Dispute Resolution Procedures.






Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL


(a) Negotiation. In the event of any dispute arising out of or relating to this
Agreement, the affected party shall notify the other party, and the parties
shall attempt in good faith to resolve the matter within ten (10) days after the
date of notice (the "Notice Date"). Any disputes not resolved by good faith
discussions shall be referred to senior executives of each party, who shall meet
at a mutually acceptable time and location within thirty (30) days after the
Notice Date and attempt to negotiate a settlement.


(b) Mediation. If the matter remains unresolved within sixty (60) days after the
Notice Date, or if the senior executives fail to meet within thirty (30) days
after the Notice Date, either party may initiate mediation upon written notice
to the other party, whereupon both parties shall engage in a mediation
proceeding under the then current International Institute for Conflict
Prevention and Resolution, Inc. ("CPR") Mediation Procedure then in effect,
except that specific provisions of this Section override inconsistent provisions
of the CPR Mediation Procedure. The mediator will be selected from the CPR
Panels of Neutrals. Ifthe parties cannot agree upon the selection of a mediator
within ninety (90) days after the Notice Date, then upon the request of either
party, the CPR shall appoint the mediator. The parties shall attempt to resolve
the dispute through mediation until one of the following occurs: (i) the parties
reach a written settlement; (ii) the mediator notifies the parties in writing
that they have reached an impasse; (iii) the parties agree in writing that they
have reached an impasse; or (iv) the parties have not reached a settlement
within one hundred twenty (120) days after the Notice Date.


(c) Trial Without Jury. Ifthe parties fail to resolve the dispute through
mediation , or if neither party elects to initiate mediation, each party may
pursue any other remedies legally available to resolve the dispute. However, the
parties expressly waive the right to a jury trial in such legal proceeding.


9.3. Preservation of Rights Pending Resolution.




(a) Performance to Continue. Each party shall continue to perform its
obligations under this Agreement pending final resolution of any dispute arising
out of or relating to this Agreement. However, a party may suspend performance
of its obligations during any period in which the other party fails or refuses
to perform its obligations.


(b) Statute of Limitations. The parties agree that all applicable statutes of
limitation and time-based defenses (including without limitation estoppel and
!aches) are tolled while the procedures set


Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL


forth in Subsections 9.2(a) and 9.2(b) are pending. The parties shall take any
actions necessary to effectuate this result.


10. Miscellaneous.


10.1. Representations and Warranties. UMass represents that its employees have
assigned to UMass their entire right, title, and interest in the Patent Rights
and that it has authority to grant the rights and licenses set forth in this
Agreement. UMASS DISCLAIMS AND MAKES NO OTHER WARRANTIES CONCERNING THE PATENT
RIGHTS, INCLUDING WITHOUT LIMITATION ANY EXPRESS OR IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. SPECIFICALLY, WITHOUT
LIMITATION, UMASS DISCLAIMS AND MAKES NO WARRANTY OR REPRESENTATION (A)
REGARDING THE VALIDITY OR SCOPE OF THE PATENT RIGHTS, (B) THAT THE EXPLOITATION
OF THE PATENT RIGHTS OR ANY LICENSED PRODUCT WILL NOT INFRINGE ANY PATENTS OR
OTHER INTELLECTUAL PROPERTY RIGHTS OF A THIRD PARTY, AND (C) THAT ANY THIRD
PARTY IS NOT CURRENTLY INFRINGING OR WILL NOT INFRINGE THE PATENT RIGHTS.


10.2. Counterparts. This Agreement may be executed in one or more counterparts,
each of which is an original, and all of which together are one instrument.


10.3. Assignment. This Agreement may not be assigned by either party without the
prior
written consent of the other party, which consent shall not be unreasonably
withheld or delayed, except that Metabolix may assign this Agreement to an
Affiliate or in connection with the sale, disposition or spinout of its crops
research program ; a merger; or acquisition or sale of all or substantially all
its business to which the Patent Rights relate to an entity which has the
financial and technical capacity to satisfy Metabolix's commercialization
obligations under this Agreement.


10.4. Amendment and Waiver. This Agreement may be amended, supplemented, or
otherwise modified only by means of a \vritten instrument signed by both
parties. Any waiver of any rights or failure to act in a specific instance
relates only to that instance and is not an agreement to waive any rights or
fail to act in any other instance.


10.5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts irrespective of
any conflicts of law principles.


Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL




10.6. Notice. Any notices required or permitted under this Agreement shall be in
writing, shall specifically refer to this Agreement, and shall be sent by
recognized national overnight courier, or registered or certified mail, postage
prepaid, return receipt requested, to the following addresses:




If to UMass:


Technology Transfer Office University
of Massachusetts Amherst Arnold
House, Room 232
715 North Pleasant Street
Amherst, MA 01003


Attention:    Director, TTO




If to Metabolix:


Metabolix
21 Erie Street
Cambridge, MA 02139


Attention:    Chief Scientific Officer




All notices under this Agreement are effective upon receipt. A party may change
its contact information immediately upon written notice to the other party in
the marmer provided in this Section.


10.7. Severability . If any provision of this Agreement is held invalid or
unenforceable for any reason, the invalidity or unenforceability does not affect
any other provision of this Agreement, and the parties shall negotiate in good
faith to modify the Agreement to preserve (to the extent possible) their
original intent. If the parties fail to reach a modified agreement within sixty
(60) days after the relevant provision is held invalid or unenforceable, then
the dispute shall be resolved in accordance with the procedures set forth in
Article 9. While the dispute is pending resolution, this Agreement shall be


Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL


construed as if the provision were deleted by agreement of the parties.


10.8. Entire Agreement. This Agreement, together with the Intellectual Property
Rights Agreement effective June 1, 2012, constitutes the entire agreement
between the parties with respect to its subject matter and supersedes all prior
agreements or understandings between the parties relating to its subject matter.
In the event of any inconsistency between this Agreement and said Intellectual
Property Rights Agreement, the provisions of this Agreement shall govern.


10.9. Headings. All headings herein are provided for convenience only, and the
parties agree that such headings shall not be construed to vary, interpret or
constitute part of any contract terms hereunder.




[SIGNATURE PAGE TO FOLLOW]








Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------


CONFIDENTIAL


IN WITNESS WHEREOF, each party has caused this Agreement to be executed by its
duly authorized representative as of the Effective Date.


UNIVERSITY OF MASSACHUSETTS AMHERST
 
METABOLIX, INC.
 
 
 
 
 
By:
/s/ Robert S. MacWright
 
By:
/s/ Oliver P. Peoples
Name:
Robert S. MacWright, Ph.D., Esq.
 
Name:
Oliver P. Peoples PhD.
Title:
Director, Technology Transfer Office
 
Title:
Founder, CEO & Director
Date:
6/30/2015
 
Date:
7/5/2015







Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------


CONFIDENTIAL


EXHIBIT A




List of Patent Rights




PCT Application No. PCT/ US2014/072347, entitled "PLANTS WITH ENHANCED
PHOTOSYNTHESIS AND METHODS OF MANUFACTURE THEREOF," filed on December 24, 2014,
which claims priority to U.S. Provisional Application No. 61/922, 141, filed on
December 31, 2013.
Inventors: Danny Schnell, Michelle Dacosta, Mine Canaki, Bibin Palouse




Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

